Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 9, the prior art of record fails to show a wireless communications apparatus, comprising a plurality of wireless circuits configured to transmit and receive signals, at least one of the wireless circuits being a first circuit for a fifth-generation mobile 5communications system, at least one of the wireless circuits that is different from the first circuit being a second circuit that is likely to be influenced by a transmission signal to be transmitted from the first circuit, the second circuit including an attenuator configured to attenuate a reception signal 10received by the second circuit, and the wireless communications apparatus comprising a controller configured to execute attenuation control to direct the transmission signal to pass through the attenuator if a predetermined signal condition is satisfied, and (ii) keep from executing the attenuation control if the predetermined signal condition is not satisfied, the predetermined signal condition being 15satisfied if the second circuit is highly likely to be influenced by the transmission signal received as the reception signal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gruber (US 2022/0200578) teaches an attenuation circuit, receiver, base station and mobile device for operating an attenuation circuit.
Hormis (US 2020/0358501) teaches a beamforming repeaters with digitally assisted interference mitigation.
Zhao (US 2019/0166505) teaches a wireless scene identification apparatus and method and wireless communication device including a processing circuit configured to classify on the basis features extracted from environment parameters.
Deguchi (US 2020/0343866) teaches a high frequency circuit and communication device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646





/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        8/8/2022